Citation Nr: 1207401	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for allergic rhinitis, evaluated as 30 percent disabling since April 21, 2000 and as 10 percent disabling prior to April 21, 2000.  

2.  Entitlement to an increased evaluation for allergic conjunctivitis, evaluated as 10 percent disabling since April 21, 2000 and as noncompensable prior to April 21, 2000.  

3.  Entitlement to an initial evaluation in excess of 50 percent disabling for sleep apnea and asthma, after December 22, 2005.  

4.  Entitlement to an evaluation in excess of 10 percent disabling for asthma, prior to December 22, 2005.  

5.  Entitlement to an initial evaluation in excess of 30 percent disabling for chronic recurring sinusitis prior to January 28, 2010, and an evaluation in excess of 50 percent disabling after January 28, 2010.  

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Gerard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2000, June 2003, January 2008, and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  In August 2000, the Veteran appealed the August 2000 decision as to the issue of increased evaluations for disability due to asthma and allergic rhinitis.  In September 2003 he appealed the June 2003 decision as to the evaluation assigned for allergic conjunctivitis.  In February 2008 he appealed the January 2008 decision as to the evaluation assigned for sleep apnea and asthma.  In August 2009, he appealed the April 2009 rating decision, clarifying in the January 2010 substantive appeal that the disagreement was with the evaluation assigned for sinusitis.  

In August 2005, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  That testimony concerned only questions regarding allergic rhinitis and allergic conjunctivitis.  As to all other issues, the Veteran has declined to exercise his right to another hearing.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis has been evaluated at the maximum schedular rating since April 21, 2000.

2.  The Veteran's allergic rhinitis did not result in polyps or a 50 percent or greater obstruction of either side during the period from April 21, 1999 to April 21, 2000.  

3.  The Veteran's allergic conjunctivitis has been evaluated at the maximum schedular rating since April 21, 2000.  

4.  The Veteran's allergic conjunctivitis was not active and did not result in any residuals during the period from April 21, 1999 to April 21, 2000.  

5.  The Veteran's sleep apnea has never resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale or required tracheostomy.  

6.  The Veteran's asthma has never been manifested by an FEV-1 less than 90 percent predicted, or an FEV-1/FVC less than 80 percent, or required any course of systemic corticosteroids.  

7.  The Veteran's asthma has required the use of daily inhalational bronchodilator therapy since November 30, 2005 but not prior to November 30, 2005.  
8.  The Veteran's chronic sinusitis has never required surgical treatment and was not constant with headaches, pain and tenderness of affected sinus or sinuses prior to January 28, 2010.  

9.  The Veteran's case does not present an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for allergic rhinitis have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97 Diagnostic Code 6522 (2011).  

2.  The criteria for an increased evaluation for allergic conjunctivitis have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.79 Diagnostic Code 6018 (2011).  

3.  The criteria for an evaluation in excess of 50 percent disabling for sleep apnea and asthma have not been met for the period after December 22, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.96, 4.97 Diagnostic Code 6602, 6847 (2011).  

4.  The criteria for an evaluation of 30 percent disabling, but no higher, have been met for asthma for the period from November 30, 2005 to December 22, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97 Diagnostic Code 6602 (2011).  

5.  The criteria for an evaluation in excess of 10 percent disabling for asthma have not been met for any period on appeal prior to November 30, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97 Diagnostic Code 6602 (2011).  

6.  The criteria for an evaluation in excess of 30 percent disabling for chronic recurring sinusitis have not been met for any period prior to January 28, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97 Diagnostic Code 6510 (2011).  

7.  The Veteran's chronic recurring sinusitis has been evaluated at the maximum available schedular rating since January 28, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97 Diagnostic Code 6510 (2011).  

8.  The criteria for referral for extraschedular consideration have not been met for any disability on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary matters

Compensation issues involving allergic rhinitis and allergic conjunctivitis were the subject of an October 2005 Board decision and a February 2008 decision of the U.S. Court of Appeals for Veterans Claims (Veterans Court).  That Veterans Court decision led to an August 2008 remand from the Board to the RO and ultimately to the compensation issues involving rhinitis and conjunctivitis decided in this Board decision.  The procedural background as to those issues is as follows:  

In an August 1985 rating decision, the RO granted service connection for bronchial asthma, allergic rhinitis, and allergic conjunctivitis, and denied service connection for a left pupil condition.  At that time, a 10 percent evaluation was assigned for disability due to bronchial asthma and noncompensable evaluations were assigned for allergic rhinitis and allergic conjunctivitis.  

On April 21, 2000, the RO received a letter in which the Veteran stated "[s]ince the beginning of my disability there has become a major change in the effects and four (4) diagnosis (sic) first taken in 1984."  In a decision dated August 21, 2000, the RO denied an evaluation higher than 10 percent for bronchial asthma and denied a compensable evaluation for allergic rhinitis.  Date stamped August 31, 2000, is a statement signed by the Veteran, the body of which is "[t]he above referenced claimant, request (sic) the reopening of such cause because evidence not requested from all Doctors.  Also to give testimony and bring witnesses on behalf of claim."  

On January 28, 2003, VA received from the Veteran a statement requesting review of changes in his disability denied in 2000.  The RO issued a decision in June 2003 in which it increased the evaluation for allergic rhinitis to 30 percent and increased the evaluation for allergic rhinitis to 10 percent, both effective January 28, 2003.  The Veteran appealed that decision to the Board as to the effective date assigned for those evaluations, contending that the effective dates should be in the year 2000.  

In an October 2005 rating decision, the Board denied  the Veteran's appeal as to all issues, explaining in pertinent part that the August 31, 2000, letter was not a notice of disagreement with the August 21, 2000, RO decision, that the Veteran had not appealed that decision, and that the claim of entitlement to increased evaluations for rhinitis and conjunctivitis was the statement received January 28, 2003.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court), limiting the appeal to the issues of the effective dates for increased ratings for allergic rhinitis and allergic conjunctivitis.  In a February 2008 decision, the Veterans Court reversed the Board's finding that an August 31, 2000, letter was not a notice of disagreement with the August 21, 2000, rating decision in which the RO had denied the Veteran's April 21, 2000, claim of entitlement to an increased evaluation for allergic rhinitis.  The Veterans Court also referred to the April 21, 2000 statement in remanding the case for the Board to provide an adequate statement of reasons and bases for its determination that the Veteran did not request an increased evaluation for service-connected allergic conjunctivitis prior to January 2003.  

In August 2008, the Board remanded to the RO issues of entitlement to increased evaluations for service-connected allergic rhinitis and allergic conjunctivitis for the period prior to January 28, 2003.  In an April 2009 rating decision, the RO granted a 30 percent evaluation for allergic rhinitis and a 10 percent evaluation for allergic conjunctivitis, both effective April 21, 2000.  

Based upon this sequence of events, the Veterans Court's determination that the Veteran had initiated an appeal of the August 2000 rating decision has been effectuated.  This is because the claim that led to the August 2000 rating decision was received by VA on April 21, 2000, and the RO has assigned the increased rating for allergic rhinitis effective that date.  

Similarly, the RO's actions render unnecessary any further explanation as to whether the April 21, 2000, writing from the Veteran constituted a claim for an increased rating for allergic conjunctivitis.  This is because the RO has assigned an effective date of April 21, 2000, for the increased rating for allergic conjunctivitis.  

That does not end the matter as to the disability ratings assigned for allergic rhinitis and allergic conjunctivitis.  The Board finds that it has jurisdiction via the Veteran's appeal of the August 2000 decision and must address the question of whether higher ratings are warranted for those disabilities for any time on appeal.  The Board addresses those issues in another section of this document.  


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the issues decided in this decision, the claims that gave rise to the decisions appealed were received in April 2000 and December 2005.  All issues other than the one involving sleep apnea ultimately stem from the April 2000 claim.  

The RO provided notice by way of letters sent to the Veteran in June 2003, January 2006, and October 2008.  Given the issues before the Board, the October 2008 letter is the only pertinent letter.  That letter informed the Veteran that disability ratings are assigned based on a schedule for rating disabilities and that a rating outside of the schedule can be assigned if impairment is not covered by the schedule.  The letter provided examples of evidence that can form the basis for a disability rating and asked the Veteran to submit information about such evidence or provide VA with the evidence.  

In June 2010, the RO readjudicated all issues decided in this appeal.  This action together with the October 2008 letter cured any timing defect in the notice provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Of note, the Veteran, through his representative has presented argument, for example in June 2010, with specific citation and quotations from VA's Schedule for Rating Disabilities and the regulation for assigning ratings outside of the schedule.  This shows actual knowledge of what evidence is necessary for assignment of higher ratings.  Additionally, the Veteran has participated in extensive argument via his representative as to issues of entitlement to earlier effective dates and therefore has demonstrated actual notice of the evidentiary bases for assigning an effective date.  To the extent that the notice provided by the letters sent to the Veteran was deficient, the Board finds that it need not delay adjudication of the appeal as to the first five issues listed on the title page in order to remand the matter for additional notice.  38 C.F.R. § 19.9.  Any defect in the notice provided has not and will not result in prejudice to the Veteran.  See generally Shinseki v. Sanders 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and either through VA's assistance or by submission by the Veteran, private treatment records have been associated with the claims file.  

In 2008, the Veteran requested VA's assistance in obtaining evidence from Dr. G. and Dr. L.  In December 2008, VA sent letters to the addresses provided by the Veteran requesting evidence from Dr. G. and Dr. L.  VA received no replies to those requests and at least one of the letters was returned to VA for lack of a forwarding address.  In January 2009, the Veteran informed VA that medical information from Dr. G. and Dr. L. had previously been submitted to VA, referred to the 1990s, and stated that he has not been able to contact the physicians or locate their whereabouts.  Based on this January 2009 statement, the Board finds that VA has met its duty to provide reasonable assistance to the Veteran in obtaining relevant evidence from these physicians.  Furthermore, from his statement the Board concludes that any evidence from these physicians has already been associated with the claims file and this is supported by records associated with the claims file from both physicians dated no later than 1995.  

VA provided the Veteran relevant medical examinations in July 2000, June 2003, May 2007, and May 2010.  In all instances, the examiners conducted physical examinations, provided detailed descriptions of the disabilities that were considered in the respective examinations,  and indicated that they had considered the relevant history of the disabilities.  The May 2007 and May 2010 examination reports specifically note that the claims file, which contains all previous examinations, was reviewed.  The Board finds that the examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that a medical opinion is adequate when it is based on the prior history and examinations and describes the disability in enough detail so that the Board's decision will be a fully informed one).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


II.A.  Allergic rhinitis and allergic conjunctivitis

Service connection was established for allergic rhinitis and allergic conjunctivitis in a January 1985 rating decision and noncompensable ratings were assigned for each disability.  Those evaluations remained in effect until the Veteran filed his claim for increased ratings in April 21, 2000.  In an April 2009 rating decision the RO assigned a 30 percent rating for allergic rhinitis and a 10 percent rating for allergic conjunctivitis, both effective April 21, 2000.   

The Veteran's allergic rhinitis has been evaluated under the criteria found at 38 C.F.R. § 4.97 Diagnostic Code 6522 and his allergic conjunctivitis has been evaluated under the criteria found at 38 C.F.R. § 4.79 Diagnostic Code 6018.  The Board finds no other appropriate schedular criteria for evaluating these conditions.  

Under the applicable criteria, allergic rhinitis with polyps is assigned a 30 percent evaluation.  38 C.F.R. § 4.97 Diagnostic Code 6522.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is assigned a 10 percent evaluation.  Id.  

Active chronic conjunctivitis (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) is assigned a 10 percent evaluation.  38 C.F.R. §  4.79 Diagnostic Code 6018.  Inactive conjunctivitis is evaluated based on residuals such as visual impairment and disfigurement.  Id.  

Here, the Veteran's allergic rhinitis and allergic conjunctivitis have both been evaluated at the maximum applicable schedular ratings since the date of his claim on April 21, 2000.  Therefore, no analysis is indicated for the period from the date of claim to the present as to the schedular rating.  However, regulation provides that if it is factually ascertainable that an increase in disability had occurred and the claim for an increased rating is received within one year of that factually ascertainable increase in disability, then the earliest date of the increased rating is the date of the factually ascertainable increase in disability; otherwise the earliest date of the increased rating is the date of the claim.  38 C.F.R. § 3.400(o)(2).  The Board has considered the period of time from one year prior to receipt of the claim; i.e. the period from April 21, 1999 to April 21, 2000.  

There is no evidence from the period within one year prior to April 2000.  There is evidence of treatment by Dr. G. and Dr. L prior to April 2000 but none more recent than 1995.  Neither those records nor any statements from the Veteran show that his allergic rhinitis or conjunctivitis approximated the criteria for a compensable rating for the period one year prior to when VA received his April 2000 claim.  Hence, the preponderance of evidence is against assigning a compensable rating in that time period.  There is no reasonable doubt to be resolved as to whether a higher schedular evaluation is warranted for any period of time on appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board addresses whether referral for extraschedular consideration is warranted later in this decision.  


II.B.  Sleep apnea and asthma

Service connection was established for bronchial asthma in the January 1985 rating decision.  At that time, the RO assigned a 10 percent evaluation under 38 C.F.R. § 4.97 Diagnostic Code 6602.  On April 21, 2000, VA received the Veteran's claim for an increased rating for disability due to asthma.  

On December 22, 2005, VA received a statement from the Veteran in which he requested a change in his disability rating based on a sleep study.  He submitted a copy of an October 2005 sleep study report which included a diagnosis of severe obstructive sleep apnea.  The RO granted service connection for sleep apnea in the January 2008 rating decision and evaluated the Veteran's asthma and sleep apnea under Diagnostic Code 6847, assigning a 50 percent evaluation effective December 22, 2005.  Because the claim that gave rise to service connection for sleep apnea was received on December 22, 2005, the earliest date that an evaluation can be assigned for that disability is December 22, 2005.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

Review of the rating schedule does not reveal any more appropriate criteria that those found at Diagnostic Codes 6602 and 6847 for evaluating disability due to sleep apnea and asthma.  

Regulation states that ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  38 C.F.R. § 4.96.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  
If sleep apnea manifests as chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, a 100 percent rating is assigned.  38 C.F.R. § 4.97 Diagnostic Code 6847.  If sleep apnea requires use of a breathing assistance device such as a continuous positive airway pressure (CPAP) machine, a 50 percent rating is assigned.  Id.  

Bronchial asthma is evaluated, in part, based upon the results of pulmonary function tests (PFTs), specified in terms of forced expiratory volume in one second (FEV-1) and forced vital capacity (FVC).  38 C.F.R. §§ 4.96, 4.97.  When evaluating asthma based on PFTs, the post-bronchodilator results are used unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  In such cases the pre-bronchodilator results are to be used.  Id.  

A 100 percent rating is assigned if FEV-1 is less than 40 percent predicted, or; FEV-1/FVC is less than 40 percent because of bronchial asthma, or; there is more than one attack of bronchial asthma per week with episodes of respiratory failure, or; if bronchial asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97 Diagnostic Code 6602.  

A 60 percent evaluation is assigned if FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent because of bronchial asthma, or; there are at least monthly visits to a physician for required care of exacerbations of asthma, or; there are intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids for asthma.  Id.  

A 30 percent rating is assigned if FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, due to bronchial asthma, or; bronchial asthma is treated with daily inhalational or oral bronchodilator therapy, or; bronchial asthma is treated with inhalational anti-inflammatory medication.  Id.  

A 10 percent rating is assigned if FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, due to bronchial asthma or; there has been intermittent inhalational or oral bronchodilator therapy for bronchial asthma.  Id.  
There is no evidence that in the one year prior to when VA received the Veteran's claim on April 21, 2000, the Veteran's asthma approximated the criteria for a compensable rating.  The most recent evidence prior to April 2000 is the evidence from Dr. G. and Dr. L, which is dated no later than 1995.  This evidence does not show that the Veteran's asthma approximated the criteria for a rating higher than 10 percent in the one year prior to April 2000.  

Also reviewed with regard to asthma is the period between when the Veteran filed his claim for an increased rating in April 2000 and when he filed his claim for disability due to sleep apnea, in December 22, 2005.  In a May 2000 letter, "E.M.," M.D. stated that the Veteran's asthma was stable and he was using a bronchodilator, Ventolin, as needed.  Dr. E.M. stated that it was unclear whether the Veteran had been treated aggressively for asthma symptoms or if they had worsened.  

In July 2000, the Veteran underwent a VA examination during which he provided a history of Ventolin inhaler use two to three times per month to treat shortness of breath and wheezing.  PFT results from July 2000 examination include an FVC of 116 percent predicted and a FEV1/FVC of 80 percent.  This evidence tends to show that as of July 2000 the criteria for a rating higher than 10 percent for asthma had not been approximated.  This is because the FVC and FEV1/FVC values were well above 70 percent predicted and 70 percent, respectively, and his use of a bronchodilator was much less frequent than daily.  

In June 2003, the Veteran underwent a VA examination with regard to disabilities other than asthma.  A history recorded in the report includes that the Veteran had never been treated with immunotherapy.  There is no specific mention of asthma.  

A Mount Clemens Hospital summary for November 30, 2005, to December 6, 2005 does not include any pulmonary function test findings, but does include that the Veteran was prescribed a bronchodilator, Advair, one puff twice per day.  The history of the Veteran's disability listed in this report is that he used Advair once per day.  This summary is evidence that the Veteran's asthma approximated the criteria for a 30 percent rating because it is evidence that his asthma results in use of a bronchodilator once per day.  The summary does not contain any evidence that shows his asthma approximated a rating higher than 30 percent.  

From this evidence the Board concludes that a 30 percent rating, under Diagnostic Code 6602, is warranted from November 30, 2005.  There is no evidence from anytime prior to November 30, 2005, that shows that his asthma approximated higher than a 10 percent rating under Diagnostic Code 6602.  Based on this evidence the Board concludes that a 30 percent evaluation for disability due to bronchial asthma must be granted for the period from November 30, 2005 to December 22, 2005.  

Effective December 22, 2005, the Veteran's asthma and sleep apnea are rated 50 percent disabling.  The question then is whether a rating higher than 50 percent is warranted under either Diagnostic Code 6602 or Diagnostic Code 6847, including whether elevation to the next higher rating is warranted based on the severity of the overall disability.  

In September 2007 the Veteran underwent a VA respiratory examination.  He reported that he had been hospitalized in 2006 for surgical treatment for sleep apnea.  He also reported that he had problems with his asthma during that time.  He denied any steroid bursts or emergency room visits for asthma.  The examiner reported that the Veteran was on Advair one puff twice per day and used an Albuteral inhaler as needed.  Assessment was that he had stable chronic bronchial asthma.  

Results of pulmonary function tests conducted as part of the examination include an FVC listed as 90 percent normal and an FEV-1/FVC ratio listed as 84 percent normal.  The pulmonary function test report is annotated that there was no evidence of obstructive or restrictive ventilatory defect.  

These results do not show that either the FVC value or the FEV-1/FVC ratio approximated the criteria for a 60 percent evaluation under Diagnostic Code 6602 based on the PFT results.  There is no evidence of steroid treatment and the Veteran denied any steroid bursts.  Hence, his asthma does not approximate the criteria for a 60 percent evaluation based on three or more courses of systemic corticosteroids.   There is no finding in the September 2007 examination report or other evidence that he required at least monthly visits for care for his asthma.  Thus, his disability does not approximate the 60 percent rating under Diagnostic Code 6602 based on the frequency of visits for required care for asthma.  The Board finds no other evidence of record showing that his asthma and/or sleep apnea approximates the criteria for higher than a 30 percent rating under Diagnostic Code 6602 at any time on appeal.  

The Veteran has not reported that he has chronic respiratory failure, cor pulmonale, or a tracheostomy.  There is no evidence of record that the Veteran has ever had chronic respiratory failure with carbon dioxide retention or cor pulmonale or that he has ever had a tracheostomy.  Therefore the evidence does not show that his sleep apnea approximated a rating higher than the 50 percent assigned under Diagnostic Code 6847.  

The Board finds that his overall disability does not warrant elevation to the 60 percent rating provided by Diagnostic Code 6602 or to the 100 percent rating provided by Diagnostic Code 6847.  There are no FVC and FEV-1/FVC values that approach the values for the 60 percent rating, or, for that matter, the values necessary for a 30 percent rating.  There is no evidence that he has ever been treated with steroids, or that he requires anything approaching monthly visits to a physician for treatment for either condition.  His overall disability results in the need of daily use of a bronchodilator and use of a CPAP machine for apnea.  The Board finds no evidence that the combination of his asthma and apnea results in overall disability sufficient to warrant elevation to a either the 60 percent or 100 percent ratings for any time on appeal.  

For these reasons a 30 percent evaluation, but no higher, is warranted for the period from November 30, 2005 to December 22, 2005.  The preponderance of the evidence is  against any evaluation other than those already assigned for asthma and/or sleep apnea for any period of time from April 1999 to the present.  There is no reasonable doubt to be resolved as to the issues involving the evaluations for sleep apnea and asthma.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board addresses whether referral for an extraschedular is warranted in a later section of this decision.  


II.C.  Sinusitis

Service connection for chronic recurring sinusitis was established in the April 2009 rating decision.  At that time, the RO assigned a 30 percent evaluation, effective April 21, 2000, the date that of claim determined by the RO.  In a June 2010 rating decision, the RO increased the evaluation to 50 percent, effective January 28, 2010.  The RO has evaluated the Veteran's sinusitis under the criteria specified by the General Rating Formula for Sinusitis found at 38 C.F.R. § 4.97 and applicable for Diagnostic Codes 6510 through 6514.  As noted below, a 50 percent evaluation is the maximum available schedular evaluation for disability due to sinusitis.  

A 50 percent evaluation is assigned for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510.  

A 30 percent rating is assigned for sinusitis resulting in three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  

A 10 percent rating is assigned for sinusitis resulting in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.  

The earliest evidence probative of the rating assigned for sinusitis is an April 2004 letter in which "M.S.," D.O. explained that, after examination and diagnostic tests, the Veteran was assessed with chronic sinusitis.  Surgery had been discussed, and the Veteran was considering surgical treatment.  

In November 2005, he underwent an uvulopalatopharyngoplasty.  A report of VA examination in September 2007 documents that this was surgical treatment for sleep apnea.  There is no evidence that the Veteran has ever had surgical treatment for sinusitis.  The September 2007 examination report provides no evidence favorable to an evaluation higher than 30 percent.  

On January 28, 2010, VA received a statement in which the Veteran reported that he visits his physician six to eight times per year for sinusitis because the blockage restricts his sleeping in an upright position.  He reported that his sinusitis and sinus headaches are constant.  He also reported that during frequent flare-ups there is constant drainage and severe headaches, and that it is impossible to breathe without medication and a machine.  

In May 2010, the Veteran underwent another relevant VA examination.  Sinus symptoms reported were headaches, sinus pain, and sinus tenderness.  The clinician noted that the Veteran had hoarseness and constant breathing difficulty.  The only reported surgery listed in the medical history is the uvulopalatopharyngoplasty in 2005, which, as noted above, was treatment for sleep apnea, not sinusitis.  

The RO granted a 50 percent evaluation for sinusitis, effective January 28, 2010.  It explained the basis of the evaluation as its determination that sinusitis with near constant symptoms of headaches, sinus pain, and sinus tenderness met the criteria for the 50 percent rating.  The Board does not agree because reading the applicable regulation in that manner renders superfluous the regulatory language "and purulent discharge or crusting after repeated surgeries."  The criteria for higher than a 30 percent rating clearly requires surgical treatment.  This is shown by the reference to radical surgery and to repeated surgeries.  Both the 30 percent rating and the 50 percent rating include headaches, pain, purulent discharge, and crusting.  If the only additional criterion was that these symptoms occurred constantly, then the added language "after repeated surgeries" would be superfluous.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction requires us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous").  Rules of statutory interpretation apply as well to interpretation of agency regulations.  Roberto v. Dep't of the Navy, 440 F.3d 1341, 1350   (Fed. Cir. 2006).  A 50 percent evaluation requires that there has been some surgical treatment for sinusitis.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical evidence is required to show that occupational and recreational activities have been restricted, for puposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities); but cf. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (all three symptoms are not required for an award of 30 percent disability rating for hypothyroidism under Diagnostic Code 7903 providing that such rating is warranted upon a showing of "fatigability, constipation, and mental sluggishness").  Even if the Board were to agree with the RO's interpretation, there is no evidence of record prior to January 28, 2010, showing that the Veteran had near constant headaches, pain, and tenderness of affected sinus or sinuses.  Therefore his sinusitis does not approximate a schedular evaluation higher than 30 percent for any period prior to January 28, 2010, under any reading of the General Rating Formula for Sinusitis.  

A 50 percent evaluation is the maximum evaluation provided under the rating schedule for sinusitis.  Hence, the preponderance of the evidence is against a finding that his chronic sinusitis approximates the criteria for a schedular rating higher than 30 percent for the period from the date of service connection of sinusitis, April 21, 2000, to January 28, 2010, and there is no available schedular rating higher than the 50 percent assigned after January 28, 2010.  The Veteran's sinsusitis does not approximate the criteria for any staged ratings other than what has been assigned.  Hence, the appeal as to a higher evaluation for sinusitis must be denied.  There  is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board addresses whether referral for extraschedular consideration is warranted in the next section.  


II.D.  Extrachedular considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran has reported numerous symptoms of the service-connected disabilities on appeal.  During the May 2007 examination he reported chronic nasal congestion and excessive daytime sleepiness prior to his October 2005 sleep study with improvement with use of a CPAP machine.  In an April 2004 letter, Dr. M.S. noted the Veteran's report of blocked sinuses, decreased nasal breathing, and facial pain and pressure.  In his January 2010 substantive appeal the Veteran reported sinus blockage, pain, pressure, drainage, and headaches.  During a May 2010 examination, the Veteran reported that he has constant breathing difficulty, hoarseness, sinus pain, and  headaches.  

Hoarseness and excessive sleepiness are not specifically addressed in the schedular criteria under which the Veteran's disabilities have been evaluated.  For this reason, the Board finds that the first step of the Thun analysis is met in this case.  

Turning to the second step of Thun, the Board first acknowledges that use of the words "such related factors as" in 38 C.F.R. § 3.321(b) indicates that marked interference with employment and frequent hospitalization are representative examples of related factors but that related factors are not limited to those examples.  

That being said, the preponderance of evidence is against a finding that either these factors or similar factors are present in this case.  Social Security Administration records are associated with the claims file and indicate that the Veteran is disabled due to nonservice connected disabilities; there is no evidence that he has been employed since the one year prior to when VA received his claim in April 2000.  There is thus no evidence of marked interference with employment during that time frame.  As to whether he is unemployable due to service-connected disabilities, an issue raised by his representative in 2010, the Board is remanding that issue for further development.  There is no evidence of frequent hospitalizations for treatment of the disabilities on appeal for the time period from one year prior to when he filed his claims to the present.  Hoarseness and sleepiness are not similar in kind or degree to the examples listed in 38 C.F.R. § 3.321(b).  Review of the claims file reveals no other factors similar in kind or degree to frequent hospitalization or marked interference with employment.  Therefore the Board declines to remand any of the issues it decides today for referral for extraschedular consideration.  


ORDER

An increased evaluation for allergic rhinitis for all periods on appeal is denied.  

An increased evaluation for allergic conjunctivitis for all periods on appeal is denied.  

An evaluation in excess of 50 percent disabling for sleep apnea and asthma, for the period after December 22, 2005, is denied.  

An evaluation of 30 percent disabling for asthma for the period from November 30, 2005, to December 22, 2005, is granted.  

An evaluation in excess of 10 percent disabling for asthma, for the period prior to November 30, 2005, is denied.  

An initial evaluation in excess of 30 percent disabling for chronic recurring sinusitis for the period prior to January 28, 2010, is denied.  

An evaluation in excess of 50 percent disabling for chronic recurring sinusitis for the period after January 28, 2010, is denied.  


REMAND

In written argument dated in July 2010, the Veteran's representative stated that the Veteran seeks a TDIU.  In an October 2008 rating decision, the RO denied the Veteran's claim for a TDIU.  The RO notified him of this decision and of his procedural and appellate rights in a letter, and enclosure, mailed on October 21, 2008.  Review of the claims file does not reveal any document received by VA within one year of that notification that could be construed as a notice of disagreement with that decision.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.201, 20.300, 20.302(a) (2011).  Therefore, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002).  

Even though the October 2008 decision is final, the assertion of entitlement to a TDIU in July 2010 is still part and parcel to the Veteran's claims for higher evaluations for his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Because the Veteran has appealed the decisions that addressed those disabilities, the Board has jurisdiction over the issue of whether a TDIU is warranted.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  

Although the Board has jurisdiction to address this issue, the Veteran's service connected disability picture has changed since the October 2008 rating decision.  Additionally, there is insufficient medical evidence of record and the Board finds no relevant VA Form 8940, Veteran's Application for Increased Compensation Based  on Unemployability" of record.  Finally, since the Veteran again raised the issue of entitlement to a TDIU, VA has not provided the Veteran with notice as to the evidentiary requirements to establish a TDIU or notice as to the Veteran's and VA's respective duties in obtaining such evidence.  For these reasons, a remand is necessary as to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative that provides the Veteran with notice consistent with the VCAA, including informing him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.  

2.  After allowing a reasonable opportunity to respond to the letter, ensure that the Veteran is scheduled for a VA examination.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities alone render him unable to secure and follow a substantially gainful occupation.  The examiner must provide a complete rationale for any conclusion reached.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

3.  After ensuring that the above development is completed and that the examination report is adequate, adjudicate the issue of whether a TDIU is warranted.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


